Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 28 June 2020. Claims 1-2 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" (in line 7) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, “such as” will be considered to say “comprising one of.” Appropriate correction is required.
Claim 1 recites the limitation "an IHS" in lines 11, 34, and 44.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, it will be considered to say “the IHS.” Appropriate correction is required. 
Claim 1 recites the limitation "a mobile electronic device" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “” will be interpreted as “the mobile electronic device.” Appropriate correction is required. 
Claim 1 recites the limitations "an IHS" twice and “a MEDHIS” twice in lines 14-15.  There is insufficient antecedent basis for these limitations in the claim. For the purposes of examination, they will be interpreted as “the IHS as primary and determining another IHS as secondary” and “the MEDIHS as primary and another MEDIHS as secondary.” Appropriate correction is required.
Claim 1 recites the limitation "a network" in line 24.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “a network” will be interpreted as “the network.” Appropriate correction is required.
Claim 1 recites the limitation "a MEDIHS" in line 26 and 28-29.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “a MEDIHS” will be interpreted as “the MEDIHS.” Appropriate correction is required.
Claim 1 recites the limitation "a monitor" in line 29.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “a monitor” will be interpreted as “the monitor.” Appropriate correction is required.
Claim 1 recites the limitation "a global positioning data" in line 30.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “a global positioning data” will be interpreted as “the global positioning data.” Appropriate correction is required.
Claim 1 recites the limitation "a primary and secondary,” “a primary,” and “a secondary” in line 37-39.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the elements will be interpreted as “the primary and secondary,” “the primary,” and “the secondary.” Appropriate correction is required.
Claim 1 recites the limitation "a health status" in 45.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination “a health status” will be interpreted as “the health status.” Appropriate correction is required.
Claim 2 depends on claim 1, and therefore inherits all the above deficiencies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/941,087 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the reference application are not exactly the same, claim 1 of the instant application is nearly identical to claim 1 of the reference application. The differences in the use of the language are not patently distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites:
b) assigning an Individual with a Health Status (IHS), comprising one of "Good" or "Not good" as determined by a medical professional; 
c) outfitting the IHS with the mobile electronic device, (MEDIHS); 
d) determining the IHS as primary and determining another IHS as secondary and determining the MEDIHS as primary and another MEDIHS as secondary; 
e) determining a MEDIHS as independent or dedicated, assigning the IHS and the MEDIHS with unique identifying codes and coordinating the IHS and the MEDIHS unique identifying codes; 
determine a global position of the primary and secondary MEDIHS and "only" when a radial distance of a primary MEDIHS is being breached by a secondary MEDIHS with a health status as "Not good" … transmit an "Advanced Advisory" to the primary and secondary MEDHIS of primary IHS and secondary IHS in real time; 
q) providing an instruction to an IHS to follow a protocol when an advanced advisory is received on a MEDIHS of an IHS; 
r) determining the IHS by a health professional as, "in good health" or, "not in good health.”
Therefore, the claim as a whole is directed to “social distancing”, which is an abstract idea because it is a method of organizing human activity. “Social distances” is considered to be a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim  1 recites the following additional element(s):
a central computer, a network, a mobile electronic device, and a computerized application comprised of the steps of;
a) equipping the Central Computer with a Non-Transitory Computer Readable Medium, (CCNTCRM) and the central computer having network connectivity means; 
encoding the CCNTCRM with a uniquely identifying criteria registry database of an IHS and encoding the CCNTCRM with a uniquely identifying criteria registry database of an Individual's Health Status (IHS);
the MEDIHS being equipped with a network connectivity, a global positioning system, a compass, a computerized advisory application means, a keyboard and a monitor;
f) programming the central computer to perform a global positioning plotting of one (1) or more MEDHIS; 
g) encoding the CCNTCRM with a registry database; 
h) encoding the CCNTCRM registry database for a purpose of recording a health status of an individual; 
i) providing a Medical Professional a means to record an IHS into a registry database of the CCNTCRM by utilization of a computerized device and the network; 
j) programming the central computer to process a global positioning data; 
k) interconnecting the MEDIHS with the central computer utilizing the MEDHIS's network connectivity means and central computer's network connectivity means; 
l) programming the MEDIHS to display the global positioning plotting of one (1) or more other MEDHIS on the monitor of the MEDIHS; 
m) programming the central computer to transfer the global positing data of a plurality of MEDIHS through the network to a plurality of MEDIHS; 
n) programming the central computer to transfer an advisory through the network to one (1) or a plurality of MEDIHS; 
o) programing the central computer to calculate the IHS as determined by a medical professional and the IHS being transferred through the network to a MEDIHS and being displayed on the monitor of the MEDIHS;
and programming the central computer to recognize the health status of an IHS as determined by a health professional as, "in good health" or, "not in good health"; and
s) providing a computerized device of a Medical Professional a means to input a IHS data into the computerized device of the Medical Professional, the computerized device of the Medical Professional having network connectivity means, connecting the computerized device of the Medical Professional to the network, and the Medical Professional transmitting a IHS data through the network to the central computer and the central computer storing a IHS data in the CCNTCRM.
These additional element merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool 
Dependent claims 2 further recite additional elements that merely amount to reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). These additional elements are not enough to integrate the abstract idea into a practical application, nor do they amount to significantly more than the judicial exception. Accordingly, claim 2 is ineligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(b) as being anticipated by Llewelyn (U.S. 2020/0279464), hereinafter “Llewelyn”.

Regarding claim 1, Llewelyn discloses a Unified process for transmissible viral pathogen radial proximity real-time virtual global positioning plotting and social distancing computerized advanced advisory registry driven platform medical service comprising:
a central computer, a network (See Llewelyn Fig. 1 and [0050] the system can include a central computer and a network.), a mobile electronic device (See Llewelyn Fig. 1 and [0048] the system can include a mobile communication device.), and a computerized application (See Llewelyn [0045] the system can include computer applications.)  comprised of the steps of;
a) equipping the Central Computer with a Non-Transitory Computer Readable Medium, (CCNTCRM) and the central computer having network connectivity means (See Llewelyn ; 
b) assigning an Individual with a Health Status (IHS), comprising one of "Good" or "Not good" as determined by a medical professional and encoding the CCNTCRM with a uniquely identifying criteria registry database of an IHS and encoding the CCNTCRM with a uniquely identifying criteria registry database of an Individual's Health Status (IHS) (See Llewelyn [0007] the system is used to signal a “health status” to other people. “This displayed “health status” would ensure an “up-to-the-minute” digital certification issued by a public health registry.”); 
c) outfitting the IHS with the mobile electronic device, (MEDIHS), the MEDIHS being equipped with a network connectivity, a global positioning system, a compass, a computerized advisory application means, a keyboard and a monitor (See Llewelyn [0048] examples given of the mobile communication device include a smartphone, a tablet, a personal digital assistant (PDA) and a mobile phone.); 
d) determining the IHS as primary and determining another IHS as secondary and determining the MEDIHS as primary and another MEDIHS as secondary (See Llewelyn [0085], [0091], and [0095]-[0096].); 
e) determining a MEDIHS as independent or dedicated, assigning the IHS and the MEDIHS with unique identifying codes and coordinating the IHS and the MEDIHS unique identifying codes (See Llewelyn Fig. 19, [0085], [0095], and [0096].); 
f) programming the central computer to perform a global positioning plotting of one (1) or more MEDHIS (See Llewelyn [0082] this includes an example of the system used for joggers that includes geo-location.); 
g) encoding the CCNTCRM with a registry database (See Llewelyn [0084].); 
h) encoding the CCNTCRM registry database for a purpose of recording a health status of an individual (See Llewelyn [0007].); 
i) providing a Medical Professional a means to record an IHS into a registry database of the CCNTCRM by utilization of a computerized device and the network (See Llewelyn [0096] the system includes a means for reporting medical test results to the registry.); 
j) programming the central computer to process a global positioning data (See Llewelyn [0082].); 
k) interconnecting the MEDIHS with the central computer utilizing the MEDHIS's network connectivity means and central computer's network connectivity means (See Llewelyn Fig. 1 and [0048]-[0050] the system can include a central computer connected via network to the mobile device.); 
l) programming the MEDIHS to display the global positioning plotting of one (1) or more other MEDHIS on the monitor of the MEDIHS (See Llewelyn [0082].); 
m) programming the central computer to transfer the global positing data of a plurality of MEDIHS through the network to a plurality of MEDIHS (See Llewelyn Fig. 13, [0051], and [0072]-[0073].); 
n) programming the central computer to transfer an advisory through the network to one (1) or a plurality of MEDIHS (See Llewelyn [0051].); 
o) programing the central computer to calculate the IHS as determined by a medical professional and the IHS being transferred through the network to a MEDIHS and being displayed on the monitor of the MEDIHS (See Llewelyn [0091].); 
p) programming the central computer to determine a global position of the primary and secondary MEDIHS and "only" when a radial distance of a primary MEDIHS is being breached by a secondary MEDIHS with a health status as "Not good" the central computer programmatically transmits an "Advanced Advisory" to the primary and secondary MEDHIS of primary IHS and secondary IHS in real time (See Llewelyn [0089].); 
q) providing an instruction to an IHS to follow a protocol when an advanced advisory is received on a MEDIHS of an IHS (See Llewelyn [0091].); 
r) determining the IHS by a health professional as, "in good health" or, "not in good health" and programming the central computer to recognize the health status of an IHS as determined by a health professional as, "in good health" or, "not in good health" (See Llewelyn [0096].); and 
s) providing a computerized device of a Medical Professional a means to input a IHS data into the computerized device of the Medical Professional (See Llewelyn [0096] the system includes a means for reporting medical test results to the registry.), the computerized device of the Medical Professional having network connectivity means, connecting the computerized device of the Medical Professional to the network, and the Medical Professional transmitting a IHS data through the network to the central computer and the central computer storing a IHS data in the CCNTCRM (See Llewelyn Fig. 1 and [0048]-[0050] the system can include a central computer and a network.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Llewelyn (U.S. 2020/0279464), hereinafter “Llewelyn”, in view of Ginter et al. (U.S. 2009/0030768), hereinafter “Ginter”.
Regarding Claim 2, Llewelyn discloses the process of claim 1 as discussed above. Llewelyn further discloses a process, comprising: 
a) partitioning and securing a registry database on the central computer and securing a URL of a Medical Professional (See Llewelyn [0096] the system includes a public health registry. [0086] the server (and registry) can be a secured access gateway for protecting medical information.); 
d) programmatically performing all processes as unified (See Llewelyn [0062] and [0064] the system includes at least one program that performs the functions disclosed.).
Llewelyn does not disclose: 
b) drafting a medical contract with a term and a condition that is consistent with a law and a right and providing the contract with a signatory and dating line; 
c) encoding a registry database of the central computer with a plurality of IHS's in a manner consistent with a law and a right as expressed in a term and a condition of the contract.
Ginter teaches:
b) drafting a medical contract with a term and a condition that is consistent with a law and a right and providing the contract with a signatory and dating line (See Ginter [0310] generate a contract that memorializes an agreement and includes special attributes such as seals, hand-written signatures and/or visual or a hidden "electronic fingerprint.”); 
c) encoding a registry database of the central computer with a plurality of IHS's in a manner consistent with a law and a right as expressed in a term and a condition of the contract (See Ginter [0103] a trusted agent can supervise execution of legal items to ensure that all required conditions are satisfied and that all parties agree before permitting a document to be executed.).
The system of Ginter is applicable to the disclosure of Llewelyn as they both share characteristics and capabilities, namely, they are directed to protecting important and sensitive information. It would have been obvious to one of ordinary skill in the art before the effective 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3619